We understand that the land purchased, but not conveyed to the extent of its value, increased the sum for which the note was given, and that there was a want of consideration for the note, to the extent of the value of the land not conveyed.
It is claimed that the contract was entire, and that it has never been rescinded — Way v. Cutting, 17 N.H. 451; that the defendants still hold the deed of the lands conveyed, and, as the failure is only partial, and the value of the land omitted cannot be determined by computation, 110 deduction can be made from the note. Sanborn v. Osgood, 16 N.H. 112; Drew v. Towle, 27 N.H. 412; Riddle v. Gage, 37 N.H. 519.
At common law, we think that the plaintiff's view is correct. But under the statute of 1861 (Gen. St., c. 201, s. 11) it is provided, that when, in an action upon a promissory note, a total want or failure of consideration would be a defence, a partial want or failure of consideration may be proved in reduction of damages, under a brief statement. Nichols v. Hunton,45 N.H. 470; Butler v. Northumberland, 50 N.H. 33; Swain v. Saltmarsh,54 N.H. 9.
This proceeding is to enforce the collection of the note secured by the mortgage. If there is nothing due upon the note, the mortgage is discharged. Bowman v. Manter, 33 N.H. 530; Sanborn v. Sanborn, *Page 51 41 N.H. 306; Furbush v. Goodwin, 25 N.H. 426. This is an action upon a promissory note, within the meaning of the statute, and a sum equal to the value of the land omitted in the conveyance may be deducted from the note.
Exceptions sustained, and judgment reversed.